Bell, Chief Judge.
Appellee received a workmen’s compensation award predicated on a back injury. The award was affirmed by the superior court. Held:
1. The employer contends that claimant was estopped from receiving workmen’s compensation because he made claim for and received benefits under the employer’s group health and accident plan which provided benefits for non-work related injuries or illnesses. Claimant was not estopped. This case is controlled by Georgia Marble Co. v. McBee, 90 Ga. App. 406 (83 SE2d 253). Here, as in McBee, the hearing director *824was authorized to find from the evidence that the claimant was uneducated and did not understand the difference between workmen’s compensation and group insurance; that the insurance claim form was signed by claimant in blank; that the application was completed later by employees of the company to state that the injury did not arise out of employment.
Argued November 4, 1974
Decided January 31, 1975.
Bouhan, Williams & Levy, Edwin D. Robb, Jr., for appellant.
Jones & Cheek, Horace L. Cheek, Jr., for appellee.
2. There is competent evidence of record to support the award.

Judgment affirmed.


Quillian and Clark, JJ., concur.